IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,                  No. 2872 Disciplinary Docket No. 3
                                                :
                      Petitioner                : No. 35 DB 2022
                                                :
               v.                               : Attorney Registration No. 201295
                                                :
                                                : (Philadelphia)
 ROYCE W. SMITH,                                :
                                                :
                      Respondent                :


                                         ORDER


PER CURIAM


       AND NOW, this 8th day of April, 2022, upon consideration of the Recommendation

of the Disciplinary Board, Royce W. Smith is placed on temporary suspension until further

action by this Court. See Pa.R.D.E. 208(f)(5). He shall comply with the provisions of

Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.